Citation Nr: 1622605	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  15-27 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to September 1965 and from May 1966 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The September 2013 rating decision granted service connection for diabetes mellitus.  The Veteran filed a timely Notice of Disagreement and in a July 2015 rating decision, the RO granted separate initial 10 percent ratings for peripheral neuropathy of the lower extremities as compensable complications of diabetes mellitus.  

The Veteran and his spouse testified at a hearing in May 2016 before the undersigned.  A copy of the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

At the May 2016 hearing, the Veteran stated that there were outstanding private medical records from the Madigan Army Medical Center that pertained to the severity of his service-connected peripheral neuropathy of the lower extremities.  VA must attempt to obtain those treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Provide the Veteran with a release form for medical records from Madigan Army Medical Center, and if he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate that and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

